Citation Nr: 0205358	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-08 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease as secondary to service-connected fracture of left 
transverse process at L2.

2.  Entitlement to a compensable disability rating for 
service-connected fracture of left transverse process at L2.



REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a compensable 
disability rating for service-connected fracture of left 
transverse process at L2 and denied entitlement to service 
connection for degenerative disc disease as secondary to 
service-connected fracture of left transverse process at L2.  
The veteran appealed the RO's decision to the Board.  In his 
substantive appeal, he requested a hearing before a Member of 
the Board at the RO.  He then clarified that he desired a 
hearing before a Member of the Board in Washington, D.C.  A 
hearing was scheduled for April 1998; however, the veteran 
canceled his hearing due to health concerns.

In July 1998, the Board found that the claim for service 
connection for degenerative disc disease as secondary to 
service-connected fracture of left transverse process at L2 
was not well grounded and upheld the RO's decision concerning 
a noncompensable disability rating for service-connected 
fracture of left transverse process at L2.  The Board also 
remanded the issue of whether new and material evidence had 
been presented to reopen a claim of entitlement to direct 
service connection for spinal arthritis or degenerative disc 
disease of the cervical, thoracic, and lumbar spine for the 
issuance of a statement of the case.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals) (Court).

In November 1998, counsel for the veteran and VA filed a 
Joint Motion for Partial Remand and to Stay Further 
Proceedings.  The parties moved the Court to vacate the 
portion of the July 21, 1998, Board decision that found the 
claim of entitlement to service connection for degenerative 
disc disease as secondary to service-connected fracture of 
left transverse process at L2 not well grounded and the 
portion of that decision which denied a compensable 
disability rating for service-connected fracture of left 
transverse process at L2.  The parties also moved to dismiss 
from the appeal the third issue remanded in the July 1998 
decision.  The veteran did not take issue with the propriety 
of the Board's remand of the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to direct service connection for spinal arthritis 
or degenerative disc disease of the cervical, thoracic, and 
lumbar spine.  An Order of the Court dated in November 1998 
granted the joint motion.

In April 1999, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (1999).  In conformance with 38 C.F.R. § 
20.903 (1999), the appellant and his attorney were notified 
at the time the VHA opinion was initially sought by means of 
an April 1999 letter.  After the opinion was received at the 
Board, in June 1999 the attorney was provided a copy and 60 
days to submit any additional evidence or argument in 
response to the opinion.  The attorney submitted a written 
statement to the Board in August 1999.

The attorney also submitted private treatment records of the 
veteran directly to the Board in August 1999, with a waiver 
of RO consideration.

The Board issued a decision on April 11, 2000, denying 
service connection for degenerative disc disease as secondary 
to service-connected fracture of left transverse process at 
L2 and denied entitlement to a compensable disability rating 
for service-connected fracture of left transverse process at 
L2.

Following receipt of the Board's decision, in April 2000 the 
veteran's attorney submitted a copy of a written statement 
from a private doctor directly to the Board, which she had 
previously provided to the Board in December 1999.  This 
evidence was received before the April 2000 Board decision 
was dispatched, but was not associated with the claims file 
at the time the Board made its decision.  The attorney 
requested that the April 2000 Board decision be vacated and 
that the Board consider the additional evidence.  
Accordingly, as the veteran was denied due process of law, 
the April 11, 2000, Board decision has been vacated.

In July 2000, the Board denied the claim for service 
connection for degenerative disc disease as secondary to 
service-connected fracture of left transverse process at L2 
and upheld the RO's decision concerning a noncompensable 
disability rating for service-connected fracture of left 
transverse process at L2.  The veteran appealed the Board's 
decision to the Court.

In March 2001, Counsel for the VA filed a Motion for Remand 
and to Stay Further Proceedings which was not opposed.  The 
VA moved that the Court vacate the July 2000 Board decision 
and remand the case to the Board for readjudication of the 
veteran's claim with consideration of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  By Order dated in June 2001, the 
Court granted the motion, vacated the July 2000 Board 
decision and remanded the matter to the Board.

The RO has not considered the written statement from the 
private doctor that was submitted to the Board in December 
1999 and again in April 2000.  In addition, the RO has not 
considered medical evidence was submitted to the Board in 
January 2002 and received by the Board in February 2002.  
However, initial RO consideration of this evidence has been 
waived and a remand is not required.

This case has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the case.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's current degenerative disc disease has not 
been shown to be related to his service-connected fracture of 
left transverse process at L2.

2.  The veteran's service-connected fracture of left 
transverse process at L2 is manifested by no residual 
disability, and none of the veteran's current back-related 
symptomatology is attributable to the fracture of left 
transverse process at L2.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
degenerative disc disease as secondary to service-connected 
fracture of left transverse process at L2.  38 C.F.R. §§ 
3.102, 3.310(a) (2001).

2.  The criteria for a compensable disability rating for 
fracture of left transverse process at L2 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45 and 4.71a, Diagnostic Code 5285 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

During service, the veteran slipped and fell during a 
mountain training course on October 4, 1954.  Contemporaneous 
records reflect that he jumped off a rock and landed on his 
back.  He was not able to get up by himself.  Examination 
showed swelling in the area of the left lateral lumbosacral 
spine with excessive tenderness. X-rays showed a simple 
fracture of the left transverse process of L2 without any 
displacement.  A slight irregular depression of the superior 
surface of the centrum of L2 suggested a possible compression 
fracture.  The veteran was hospitalized for 46 days.  On 
October 20, he was able to ambulate to the mess hall.  In 
November 1954, he still complained of stiffness and soreness 
at the L2 vertebra, left.  He was assigned a temporary 
profile after discharge from the hospital.  The report of his 
separation examination in April 1955 showed no abnormalities.

In June 1955, M. Harris, M.D., indicated that the veteran was 
seen on May 23, 1955, when he complained of back pain which 
reportedly started during active service.  The physical 
examination was essentially negative.

In June, July and October 1955, the veteran provided lay 
statements indicating that he had to quit his job after 
service because of back pain.

Upon VA examination in July 1955, the veteran gave a history 
of back pain since October 1954.  The examiner concluded that 
there was no residual orthopedic disease or disability found.  
The examination showed that the veteran's posture was normal.  
There was no objective tenderness, paralumbar muscle 
guarding, or muscle spasm.  Flexion, extension, and side 
bending were normal.  Knee and ankle jerks were equal and 
physiological bilaterally.  Length and circumference of the 
extremities was equal bilaterally.  Straight leg raising test 
was negative bilaterally. Patrick's test was negative 
bilaterally.  X-rays of the lumbar spine, sacrum and 
sacroiliac joints showed no abnormal skeletal changes.

The veteran was hospitalized at Porter Memorial Hospital in 
June and July 1974.  He underwent surgery on the cervical 
spine in July 1974.  Pertinent diagnoses included cervical 
disc disease of C5 and C7.  There were no complaints or 
findings pertaining to the lumbar spine.

In 1976, the veteran submitted lay statements indicating that 
he had injured his back during service and that he was having 
difficulty working.

A statement from John C. Wright, M.D. dated in June 1976 
indicated that the veteran had severe arthritis of the 
cervical and thoracic spines; there was no indication of any 
lumbar spine disability.

A letter from John D. Ashley, M.D., dated in November 1977 
indicated that the veteran complained of continuous back 
pain.  He reportedly fell 45 feet from a cliff during active 
service.  Dr. Ashley stated that the veteran had long-
standing symptomatology not justified by physical or x-ray 
findings, and a diagnosis of conversion reaction was 
rendered.

In January 1978, the veteran underwent a VA examination.  He 
complained of constant back pain, and stated that he injured 
his lumbar spine during service when he fell 45 to 50 feet, 
landing on his back.  Examination of the lumbar spine showed 
range of motion of flexion to 75 degrees, backwards extension 
to 30 degrees, lateral flexion to 30 degrees, and rotation to 
30 degrees.  The left Achilles tendon reflex was diminished 
compared to the right, and straight leg raising test was 
positive on the left.  X-rays of the lumbar spine showed 
minimal osteoarthritic spur formation.  There was no evidence 
of spondylolysis and the disc spaces were normally 
maintained.  Diagnoses included traumatic arthritis of the 
lumbar spine with mild residual loss of range of motion and 
status post anterior fusion of the cervical spine.

A letter from John Saunders, D.C., dated in April 1978 
referred to a radiograph of June 11, 1955.  Dr. Saunders 
indicated that he treated the veteran with poor results for 
about six months after June 11, 1955.  His treatment was 
based on palpatory rather than radiographic findings.  
Findings included an apparent healed fracture of the neural 
arch, bilaterally, of L5; evidence of misalignment 
subluxation of L4, L5; evident functional deficiency, left 
lower extremity; and no discernible disc pathology.

A September 1978 x-ray of the veteran's lumbar spine showed 
hypertrophic spurring on the anterior superior aspect of L4 
and to a lesser extent L3.  The lateral aspect of the top of 
L4 also demonstrated spurring.  The vertebral bodies and disc 
spaces otherwise appeared intact.  The transverse processes 
appeared within normal limits.

A Board decision of November 1979 denied service connection 
for residuals of fracture of second lumbar vertebra, 
including spinal arthritis.  The Board stated that the in-
service x-rays did not definitively show that the veteran had 
fractured L2, as opposed to the transverse process, and the 
post-service records showed no evidence of fracture of L2.  
The Board found that the veteran's in-service back injury was 
acute and transitory without any residual disability and that 
any arthritis of the spine was not related to the in-service 
injury.

A letter from John Saunders, D.C., dated in September 1982 
indicated that the veteran was treated beginning on June 11, 
1955.  The duration of treatment was not a matter of record.  
X-rays showed displacement of "5L" as a result of trauma.

VA medical records dated in August 1982 showed the veteran's 
complaints of neck and back pain.  Examination showed 
positive straight leg raising test bilaterally, decreased 
range of motion of the lumbar spine in all directions, and 
some lumbosacral spasm.  The diagnosis was probable 
degenerative disc disease of lumbar spine with mechanical, 
but no radicular, deficits seen.

In December 1982, the veteran was given VA neuropsychiatric 
and orthopedic examinations. He continued to complain of back 
pain.  On neuropsychiatric examination, the diagnosis of 
psychophysiologic musculoskeletal disorder was given.  The 
orthopedic examiner conducted a "rather thorough" review of 
the medical information in the claims folder.  The examiner 
noted radiological interpretations in the claims folder that 
were at odds with the military x-ray interpretation, noting 
specifically that x-rays since service had not shown evidence 
of an old fracture of the transverse process of the second 
lumbar vertebra.  Degenerative arthritis of the cervical, 
thoracic, and lumbar spine was shown.  It was stated that 
insidious generalized arthritis would usually show changes in 
some of the extremity joints along with changes in the 
vertebral column.  There was no deformity such as scoliosis 
or kyphosis in the thoracic spine upon examination.  There 
was a considerable amount of tenderness in the lumbar region.  
The veteran could walk on his tiptoes and heels, indicating 
fairly good motor power ability.  Range of motion was forward 
flexion to 30 degrees and backward extension to 10 degrees.  
Lateral flexion and rotation bilaterally were carried out at 
about half the normal ranges, and the veteran indicated 
distress and spasm.  Dermatome evaluations showed diminished 
sensations of L4-5 and L5-S1 on the left.  Straight leg 
raising test was positive bilaterally.  The examiner noted 
that there had been a traumatic fall resulting in a fracture 
of a transverse process of a lumbar vertebra.  There was also 
degenerative arthritis restricted to the vertebral bodies.  
The examiner concluded that anybody who fell hard enough to 
fracture a transverse vertebral process probably sustained 
trauma to the whole spinal column, and it would be reasonable 
to assume that degenerative changes without evidence of 
degenerative changes in the appendages would be of a 
traumatic nature.  The examiner stated that there might be 
other clinicians who would disagree with this statement.

X-rays of the veteran's lumbosacral spine showed slight disc 
space narrowing at L3-L4 with minimal osteophyte formation, 
which was slightly worse than shown on the previous x-rays.  
Diagnoses were traumatic injury, back, documented in military 
medical records, with military diagnosis of fracture, 
transverse process, left, and physical findings as given, 
strongly suggesting degenerative joint disease of the 
vertebral column, see supportive studies.

A rating decision of January 1983 continued to deny service 
connection for residuals of back injury.

In May 1984, the veteran underwent another VA examination.  
He complained of constant back pain.  He favored his left hip 
when he walked.  There was no evidence of muscle atrophy in 
the extremities, and the examiner stated that the veteran 
overreacted during the examination.  Range of motion for the 
lumbar spine was forward flexion to 20 degrees, with 
complaints of pain, and lateral flexion and rotation to 10 
degrees bilaterally.  Straight leg raising was positive 
bilaterally.  X-rays of the lumbar spine showed mild 
osteophytic spurring along the lumbar vertebrae.  Diagnoses 
included residuals of fracture of the left transverse process 
of L2, previous records, and degenerative disc disease, 
lumbar spine.

In May 1984, John Saunders, D.C. provided VA a June 11, 1955, 
x-ray of the veteran's spine.  He was not able to locate 
records as to the timing or number of office calls.  A VA 
doctor indicated that the film could not be interpreted due 
to age and deterioration.

A Board decision of March 1985 denied service connection for 
residuals of back injury finding that new and material 
evidence had not been submitted to reopen the previously 
denied claim.

Upon VA examination in April 1986, the veteran complained of 
back pain.  The examiner indicated that the veteran 
overreacted throughout the entire examination, and his 
symptoms and reactions were out of proportion to the physical 
findings, particularly related to the lower back.  He was 
quite jumpy upon examination of his lower back, and he 
complained of pain with even the slightest touch.  He 
accomplished range of motion to no more than 30 percent of 
normal because he stated that he had too much pain.  There 
was no atrophy of the legs.  Reflexes were intact, and no 
sensory deficits were noted.  There was a negative sciatic 
notch test.  Straight leg raising was normal.  X-rays of the 
lumbar spine showed degenerative changes with anterior 
spurring at L1 through L5.  Prior fracture of the transverse 
process of L2 was not identified.  Diagnoses included 
degenerative disc disease of the lumbar spine.

Upon VA examination in September 1988, the veteran complained 
of pain, inability to bend or lift without pain, and his 
right leg giving out.  The veteran was reluctant to move 
during the examination because he said that he expected pain 
upon doing so. With encouragement, he moved a lot better.  
His lower back appeared normal, and the pelvis was level.  
Straight leg raising was negative.  He had 85 percent of 
flexion, extension, and lateral bending.  X-rays of the 
lumbar spine showed small anterior osteophyte formation at 
the anterior superior corner of L4 with minimal osteoporosis.  
The examiner indicated that no degenerative disease was found 
in the lumbar spine.

VA medical records covering the period February 1987 to 
January 1989 showed occasional mention of degenerative disc 
disease and degenerative joint disease, without mention of 
the affected joints or spine segments.

Upon VA examination in March 1989, the veteran continued to 
complain of chronic back pain.  He had about 40 percent 
limitation of motion of the lumbar spine in all directions.  
He could heel and toe walk well.  Straight leg raising test 
was positive bilaterally.  X-rays of the lumbar spine showed 
no significant interval change in the small osteophyte 
formation at L4.  Diagnoses included degenerative disc 
disease, lumbar spine and degenerative disc disease, cervical 
spine, postoperative fusion.

A letter from Dr. Ashley dated in May 1993 indicated that x- 
rays showed considerable deformity and spondylolysis of the 
L5 vertebra on the S1 vertebra with marked displacement of 
the sacrum.  The veteran complained of inability to walk more 
than one block due to lumbar pain.  Examination showed marked 
exaggeration of the normal lumbar curvature.  Diagnoses 
included spondylolysis, L5 on S1, with rotation of the sacrum 
to approximately 45 degrees, posterior, with evidence of disc 
disease clinically at L5-S1.  Rather marked osteoarthritis in 
the lumbar spine was also present. Dr. Ashley concluded that 
the veteran was totally disabled and suffered from more or 
less continuous pain.

VA medical records covering the period April 1992 to April 
1993 indicated that a CT myelogram in August 1992 showed 
degenerative arthritis in the lumbar and cervical spine 
without surgical pathology.

Upon VA examination in July 1993, the veteran had generalized 
tenderness over the lower lumbar vertebrae.  There was no 
tenderness lateral to the spine over the region of the 
transverse processes of L2, L3, L4, or L5.  Range of motion 
was forward flexion to 35 degrees, backward extension to zero 
degrees, and side bending to 20 degrees.  It was noted that 
x-rays of the lumbar spine in 1992 showed degenerative disc 
disease at L3-4, but there was no mention of any abnormality 
or old fracture of the transverse process of L2.  X-rays of 
the lumbar spine showed questionable L3-L4 degenerative disc 
disease.  The examiner noted that the veteran sustained a 
fracture of the transverse process of L2 during service, and 
developed degenerative disc disease of the spine over the 
ensuing years.  The examiner stated that there was no direct 
relationship between fracture of the transverse process of L2 
and the development of the cervical herniated nucleus 
pulposus and degenerative disc disease of L3-4.  Diagnoses 
included fracture of the left transverse process L2, claimed, 
but not seen on x-ray; degenerative disc disease of the 
lumbar spine; and postoperative cervical fusion.

On VA examination in November 1993, the veteran was diagnosed 
as having, inter alia, degenerative joint disease of the 
lumbar and cervical spine with limitation of motion.

A rating decision of March 1994 granted service connection 
for fracture of the left transverse process at L2.  It was 
indicated that rating procedures had changed, and an in-
service bone fracture was now considered a chronic disability 
warranting service connection whether or not clinical or x- 
ray evidence following service showed evidence of residuals.  
A noncompensable disability rating under diagnostic code 5285 
was assigned since there was no demonstrable deformity of L2.  
Service connection remained denied for degenerative disc 
disease.

A letter dated in March 1994 from Dr. Ashley was almost 
identical to the May 1993 letter.

A rating decision of July 1994 denied a compensable 
disability rating for fracture of left transverse process at 
L2, finding that the veteran's lumbar spine disability was 
attributable to the nonservice-connected degenerative 
process.

A letter from Bret G. Fremming, M.D., dated in July 1994 
indicated that he had examined the veteran, and, based on his 
examination and the veteran's "fascinating story," it was his 
opinion that the veteran's current complaints were related to 
the fall sustained during service.  Dr. Fremming did not 
specify which current complaints were related to the fall 
during service.  However, he diagnosed degenerative disc 
disease and degenerative joint disease of the lumbar spine 
and lipping of the vertebral column.

A rating decision of November 1994 found that new and 
material evidence had not been presented to reopen a claim 
for service connection for degenerative disc disease of the 
cervical and lumbar spine.

In October 1995, the veteran filed a statement asking what he 
had to do to reopen his back claim.  He submitted duplicate 
service medical records, a report of x-rays conducted in 
January 1977, and a letter from a Member of Congress 
indicating that old x-rays had deteriorated and could not be 
read.  The January 1977 x-ray report showed degenerative disc 
disease at C5-6, and C6-7, probable partial fusion across C5- 
6 interspace, osteoarthritic changes at C2-3 level.  The 
findings were said to be somewhat unusual for a patient of 
the veteran's relatively young age and quite possible post-
traumatic.

In connection with his claim, the veteran underwent a VA 
examination in November 1995.  He complained of pain in the 
left back at the area of T12, particularly with a deep 
breath.  Upon examination, the veteran bent forward 
minimally, extended to neutral, and had lateral bending to 15 
degrees bilaterally. There was normal symmetrical vertebral 
motion with no spasm.  He walked with a short-type gait, and 
he stated that he had done this since 1992 when he was 
diagnosed with Parkinsonism.  X-rays showed diffuse spurring 
and lipping in the lumbar area and sclerosis of the facet 
joints of L5 and L1.  The transverse process on the left of 
L2 appeared healed.

The doctor stated that fracture of the transverse process at 
L2 is due to a muscle pull as the transverse processes are 
attachment for muscle only.  This would have no great effect 
as far as a fracture on the overall spine, as they usually 
heal and are sore for 6 to 12 weeks.  After that, the 
transverse process and the vertebrae are approximately 
normal.  The doctor did not think that this would cause the 
veteran's degenerative disc disease, as this was usually due 
to wear and tear changes over a period of time.

A rating decision of December 1995 denied a compensable 
disability rating for fracture of left transverse process at 
L2 and denied service connection for degenerative disc 
disease as secondary to the service-connected fracture of 
left transverse process at L2.  In his substantive appeal, 
the veteran stated that he had had pain in his back for 40 
years, and he had not been given the benefit of the doubt.

In April 1999, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the Veterans 
Health Administration (VHA) concerning the following 
questions: (1) what is (are) the diagnosis(es) of the 
veteran's low back disorder(s) at the current time; and (2) 
is it as likely as not that this veteran's in-service 
fracture of the left transverse process of L2 resulted in any 
of his present back disorders, and, if so, which current back 
disorder(s) are causally related to the in-service fracture; 
and (3) does the veteran have any current back symptomatology 
which may be related to his in-service fracture of the 
transverse process of L2, and if so, what is it?

In May 1999, the VHA doctor, the chief of orthopedic surgery 
at the VA Medical Center in New York, New York, and a 
professor of clinical orthopedic surgery at N.Y.U. Medical 
School, provided an expert medical opinion in response to a 
specific Board request.  The physician stated:

The subject veteran's medical record has 
been reviewed in detail.  The following 
data summarizes the information derived 
from that review:

1.  The letter of J. Sherman Roberts, 
Board Member, Decision Team II dtd. 20 
[sic] April, 1999 fairly reviews the 
medical record and the record of the 
numerous physical examinations performed 
on this veteran.

2.  It is apparent that the claims of 
chronic pain in the back, neck and limbs 
over a 45 year period are not those of 
structural disease as numerous examiners 
noted the inconsistencies in his physical 
examination, hyper reaction to minimal 
pressure, and the lack of atrophy of the 
back or limbs which would quickly follow 
upon a structural disabling pain problem.  
The claims of chronic headaches are not 
those of structural origin and there was 
never a head injury..[sic]  There has 
also been an inflation of the history of 
the injury.  His Army medical records of 
5 October 1954 clearly state that he 
reported that he had jumped from a rock 
and fell landing on his back.  Later 
claims of a fall from a cliff, or being 
mishandled in a rappelling maneuver and 
falling 45 feet are not valid according 
to the Army records.  Furthermore in 
rappelling the climber controls his own 
descent although safety man might back up 
the descent.  A 45 foot fall has a 
significant mortality rate and would, at 
least, result in major trauma, which was 
never present here.  In 1995 the veteran 
bases his claim to an injury to the whole 
spinal column on the conjecture of a VA 
examiner that to have developed the 
degenerative changes in his spine he 
would have had to have a major injury to 
the entire spinal column.

3.  It is also of some interest that the 
cervical spine of the subject veteran had 
been X-rayed on 6-19-53.  This was 
reported as negative.  There was no 
history of injury at that time in the 
medical record.

4.  The Army medical records make no 
reference to an injury to the neck region 
during the incident of 10-5-54.  He was 
treated for a fracture of the transverse 
process of L-2 with a short period of bed 
rest and in five days was walking to the 
mess hall.  Furthermore apparently there 
was no finding of residual disorder when 
he was discharged from the Army in 1955, 
although no record of the discharge 
physical is extant.  In any event a 
physical examination on 5-23-55 by his 
own physician was negative and states 
that the examination on separation from 
the service was negative.  An examination 
on 7-29-55 was negative and an x-ray of 
the lumbar spine on that date was 
negative.  While it is possible to have a 
structural problem in the spine with 
negative x- rays, a structural problem 
which produces pain will be revealed by 
the physical examination.

5.  Some of the physicians who examined 
[the veteran] over the years felt that he 
had a significant spinal injury and that 
the claims of a disabling pain were valid 
and could be explained by a direct spine 
injury.  These include that of Bret G. 
Fremming of 7-19-94, which also notes 
that a spinal fusion of C 5-6 had given 
only temporary relief; that of John D. 
Ashley of 3-22-94 which describes "marked 
displacement of the sacrum," never 
substantiated by numerous other x-rays; 
the report of Lynn W. Thompson, M.D. of 
12-27-82 who believes that the entire 
spinal column was injured; and the letter 
of John Saunders, D.C. of 9-3-82 which 
states that the displacement of L-5 was 
the result of trauma.  No displacement of 
L-5 occurred at any time as far as I can 
determine.  Interestingly, the late 
changes in the lumbar spine x-rays were 
not at the level of the L-2 transverse 
process fracture.

6.  It is of some interest that the 
medical record of the cervical spine 
fusion of 1973 performed at the Porter 
Memorial Hospital in Valpariso, Indiana, 
were never presented by the claimant.

7.  No X-ray studies have found a 
fracture of the body of a lumbar or 
cervical vertebra, or a dislocation of a 
spinal segment.

8.  The sequential x-ray studies over the 
45 year history of the veteran's 
complaints have shown progressive 
intervertebral disc degeneration in the 
cervical region with relatively minimal 
changes in the lumbar region at L4-5.  
This progression does not require or even 
indicate back trauma.  Time and gravity 
are all that is required for this wear of 
the intervertebral disks.  The pain which 
results from such changes is episodic, 
not continuous, and is present in about 
half of the population at one time or 
another.  Of course sometimes symptomatic 
nerve entrapment necessitates surgical 
intervention but the symptoms must be 
specific, localized to the nerve roots of 
the levels involved, and corroborated by 
physical findings.

A fracture of a transverse process is not 
the result of direct trauma except 
occasionally in the presence of a major 
fracture-dislocation of the spine, 
usually at the junction of the thoracic 
and lumbar regions.  This was not present 
here.  The transverse process fracture is 
the result of indirect injury, namely 
avulsion (tearing away) of the bone by 
the pull of the lumbar muscles which 
attach there.  The soft tissue injury is 
greater than the bone injury and usually 
heals in 3-6 weeks.  The treatment is a 
short period of bed rest followed by 
mobilization and exercise.  In this case 
there may also have been a bruise of the 
lumbar region.  Intervertebral disc 
injury is not associated with an avulsion 
of the transverse process.

It should also be mentioned that 
limitation of trunk motion is not, in 
itself, an objective finding in the 
evaluation of spinal disease.  This 
finding can be volitional.  For it to be 
valid it must be correlated with 
segmental rigidity as evidenced by 
structural flattening of the back, spasm 
with the arms and legs relaxed, 
restricted rib motion when ankylosing 
spondylitis is present, and abnormalities 
of muscle cadence action during 
ambulation.  Interestingly, most patients 
with spinal rigidity will try to move the 
neck or trunk although the spinal 
segments involved may not move.  
Complaints of pain on light pressure to 
the back are a strong indicator of the 
absence of structural disease, whatever 
changes are seen on X-rays.

In response to the specific questions 
posed by the Board it is my opinion that 
there is no objective evidence that the 
degenerative changes noted in the 
radiographs of the veteran's spine are 
productive of symptoms at this time.  The 
diagnosis would be "Degenerative 
Spondylosis of the Lumbar and Cervical 
Spine."  This diagnosis is not, in 
itself, indicative of a disabling 
disorder.  It is not possible for me to 
state with certainty if there is any 
disabling structural disorder of the 
lumbar spine at this time without my own 
physical examination or surveillance.  
From the record any such disorder would 
be limited, as the recent physical 
examinations have not substantiated 
disability.  The symptoms are not those 
of a structural disease, considerable 
exaggeration has been noted by several 
physicians who performed careful 
examinations and there has been inflation 
of the history of injury; all negative 
indicators.

There is no logical connection between 
the injury of 5 October 1954 and the 
radiographic findings which are present 
now nor to the claimed symptoms of pain 
in the lumbar region, headaches, neck 
pains, arm and leg pains.  No nerve 
injury or disease has been demonstrated.  
The back injury of 1954 was a self 
limited disorder which resolved quickly 
and which would not have any of the 
sequelae now claimed.  The X-ray findings 
later described are not those of spinal 
trauma and develop without spinal trauma.  
For these reasons the answer to question 
(2) and (3) is that there is no 
likelihood that the fracture of the 
transverse process of L2 has resulted in 
the present claimed disorder.

In August 1999, the veteran's attorney submitted a written 
statement to the Board challenging the validity of the May 
1999 VHA opinion.  The attorney requested an opportunity to 
have the veteran examined by an examiner of his choosing and 
time to submit the results of the examination.  On October 
13, 1999, the attorney was notified that she had 90 days to 
submit any such evidence.  Additional evidence, consisting of 
a November 1999 written statement from Gilbert C. Evans, 
M.D., was thereafter submitted in support of the veteran's 
claims in December 1999.

In the November 1999 written statement, Dr. Evans reported 
that the veteran had a training accident during service that 
resulted in continuous complaints of neck and back pain, and 
that it did not matter whether his complaint of pain was 
associated with a fracture or not.  After examining the 
veteran, his neck and back x-rays, and his records, Dr. Evans 
concluded that his complaints of cervical and lumbar pain 
were a continuation of the complaints that had their onset at 
the time of the accident during service.  Dr. Evans further 
stated that the veteran now had "degenerative arthritis of 
the cervical and lumbar spine which is a direct consequence 
of his fall because he has no other history of trauma to the 
spine.  His fall initiated his complaint of pain and now the 
residuals of the initial trauma has added to it the 'normal' 
wear and tear to his spine."

VA medical records covering the period August to September 
2001, show that the veteran was seen in August 2001 with 
regard to symptoms of idiopathic Parkinson's disease.  It was 
indicated that he appeared stable with no complaints about 
medications.  The veteran was seen in September 2001 for 
complaints of pain of the low back and ribs following a fall 
in the bath tub.  It was indicated that x-rays were taken and 
pain medication was prescribed.  There were no findings or 
diagnoses pertaining to the lumbar spine.


II.  Legal Analysis

A.  Duty to Assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

With regard to the service connection claim, the veteran was 
provided appropriate VA examinations and a VHA opinion was 
obtained.  It appears from the claims file that most, if not 
all, of the relevant treatment records have been obtained.  
It is possible that an additional VA report of 
hospitalization dated in June 1976 is available, as indicated 
by the veteran's attorney.  It is not necessary, however, 
that the Board remand this case to obtain additional 
treatment records.  Any additional treatment records would do 
no more than confirm that the veteran currently has 
degenerative disc disease of the spine, a fact that is 
already shown by the evidence of record.  The veteran has not 
stated that any treatment records would contain any medical 
opinion as to a relationship between his service-connected 
fracture of left transverse process at L2 and degenerative 
disc disease of the spine.  Sufficient evidence is of record 
to fairly decide the veteran's claim.  Therefore, no further 
development is required.

The statement of the case provided to the veteran in March 
1996 failed to include the regulations pertinent to secondary 
service connection.  When a claimant has disagreed with a 
rating decision, it is incumbent on the RO to provide him a 
statement of the case that is complete enough to allow him to 
present written and/or oral arguments before the Board.  38 
C.F.R. § 19.29 (2001).  Specifically, the statement of the 
case must include, among other things, "[a] summary of the 
applicable laws and regulations, with appropriate citations."  
Id.  In this case, the veteran was adequately notified of the 
regulations regarding secondary service connection in the 
reasons and bases portion of the statement of the case, which 
informed him that "service connection may be granted for 
disease or injury which is the proximate result of a service-
connected disability."  This language is similar to that 
contained in 38 C.F.R. § 3.310 and sufficiently informed the 
veteran of the law applicable to secondary service connection 
claims.  Furthermore, the veteran has had specific notice of 
this regulation and its applicability in the Board's July 
2000 decision, and he has had ample opportunity to submit 
evidence or argument relating to it.

With regard to the increased rating claim, the veteran has 
been notified that evidence showing an increase in the 
severity of his service-connected lumbar spine disability is 
necessary to substantiate his claim.  That is the key issue 
in this case, and the rating decision, the statement of the 
case (SOC), and the Board's July 2000 decision adequately 
informed the veteran of the criteria required for the 
assignment of a compensable rating.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and the SOC sent to the veteran informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.

The veteran has not referenced any unobtained evidence that 
might aid his claim for a compensable rating for the service-
connected lumbar spine disability or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant VA treatment records identified by the veteran.  
In this case, the RO provided the veteran a VA examination.  

There is more than sufficient evidence of record to decide 
the veteran's claims properly.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.

B.  Secondary service connection claim

The veteran's claim that is before the Board is one for 
service connection for degenerative disc disease of the spine 
as secondary to service-connected fracture of left transverse 
process at L2.  In this decision, the Board addresses the 
contention that degenerative disc disease of the spine was 
caused or aggravated by the service-connected fracture of 
left transverse process at L2.  In the Board decision of July 
1998, the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to direct service 
connection for spinal arthritis or degenerative disc disease 
of the cervical, thoracic, and lumbar spine, i.e., as a 
result of the veteran's in-service fall in 1954, was 
remanded, and the Board does not herein address any other 
claimed etiology for the degenerative disc disease of the 
spine other than the service-connected fracture of left 
transverse process at L2.  The claim for secondary service 
connection is a separate and distinct claim that is not 
inextricably intertwined with the veteran's effort to reopen 
a service connection claim for a degenerative disc disease of 
the spine on a direct basis.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In evaluating a claim on the merits, the Board must assess 
the credibility and weight of the evidence to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evaluation of 
credibility and weight applies to the medical evidence before 
the Board.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board finds as fact that the veteran is service connected 
for fracture of left transverse process at L2.  He has also 
been shown to have degenerative disc disease of the spine for 
several years.  However, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for degenerative disc disease of the 
spine as secondary to service-connected fracture of left 
transverse process at L2 because there is essentially no 
evidence reflecting that degenerative disc disease of the 
spine is related to the service-connected fracture of left 
transverse process at L2.

The 1978 x-ray diagnosis of "traumatic arthritis of the 
lumbar spine" and the opinion of Dr. Fremming that the 
veteran's current complaints were related to the fall 
sustained during active service address the question of 
whether a disability of the veteran's spine was caused by 
trauma, i.e., his in-service fall in 1954, and in no way 
relate to the issue of whether the current complaints were 
caused or aggravated by the service-connected fracture of 
left transverse process at L2.  As noted above, the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for degenerative disc disease is a separate matter not under 
consideration by the Board at this point.

In reviewing the Joint Motion, the Board observes that the 
parties to the Joint Motion misquoted the December 1982 VA 
examiner.  See Joint Motion, pages 10, 11.  Therein, the 
parties misquoted the examiner as saying that, based upon the 
fracture of the transverse process that was incurred as a 
result of the in-service fall "it would be reasonable to 
assume that degenerative changes in the appendages would be 
of a traumatic nature."  In actuality, the examiner stated 
that it "is my feeling that anybody who falls hard enough to 
fracture a transverse vertebral process probably sustained 
trauma to the whole spinal column, and it would be reasonable 
to assume degenerative changes without evidence of 
degenerative changes in the appendages would be of a 
traumatic nature."

As misquoted in the Joint Motion, the December 1982 opinion 
of the VA examiner would be of little, if any, probative 
value.  An appendage is a "thing or part appended; limb."  
See Dorland's Illustrated Medical Dictionary 109 (28th ed. 
1994).  Direct service connection for arthritis of the limbs 
is not an issue in this appeal.

Rather, the Board construes the December 1982 VA examiner's 
opinion as drawing a connection between degenerative changes 
of the veteran's spine and his in-service fall, which 
reportedly resulted in trauma to the spinal column.  Dr. 
Evans provided a similar opinion in November 1999, stated in 
terms relating pain and degenerative arthritis to the fall in 
service.  Dr. Evans' opinion does not address the issue 
before the Board, which is of secondary service connection 
for degenerative disc disease, not degenerative arthritis.  
Again, these opinions in no way establish or opine that 
degenerative disc disease was caused or aggravated by the 
veteran's service-connected fracture of left transverse 
process at L2.  Likewise, direct service connection for 
degenerative disc disease is not an issue in this appeal.

The medical evidence of record that relates to the question 
before the Board at this time expressly refutes any 
relationship between the veteran's degenerative disc disease 
of the spine and his service-connected fracture of left 
transverse process at L2.  For example, the VA examiner in 
July 1993 concluded that there was no direct relationship 
between fracture of the transverse process at L2 and 
development of the cervical herniated nucleus pulposus and 
degenerative disc disease at L3-4.  The VA examiner in 
November 1995 also indicated that fracture of the transverse 
process at L2 would have no effect on the overall spine and 
did not cause the veteran's cervical and lumbar degenerative 
disc disease.  Finally, the VHA doctor in May 1999 concluded 
that there was no likelihood that the fracture of the 
transverse process of L2 resulted in the veteran's present 
degenerative disc disease.

The VHA doctor is a specialist in orthopedics, a practitioner 
in a medical discipline which the Board finds well qualified 
to address the etiology of the veteran's degenerative disc 
disease, and based his opinion on the entire record with 
consideration of the findings of other health professionals.  
The VHA opinion was definitive and based on review of the 
entire claims file with detailed rationale, and is found to 
be persuasive when considered with the rest of the evidence 
of record.  The veteran's attorney's contention that the VHA 
doctor based his opinion solely on a summary of the facts 
provided by the undersigned is without merit.  The doctor 
specifically stated that the veteran's medical records had 
been reviewed in detail, and that the VHA opinion request 
drafted by the undersigned fairly reviewed the medical 
record.

The Board finds that the probative and relevant evidence of 
record forms a medical consensus that the veteran's 
degenerative disc disease of the spine is not related to his 
service-connected fracture of the transverse process at L2.  
There is no medical evidence to the contrary.  Any 
contentions by the veteran that his degenerative disc disease 
is somehow related to the service-connected fracture of the 
transverse process at L2 are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Concerning the attorney's argument that she and the veteran 
were not notified that the Board requested a VHA opinion, the 
file contains an April 1999 letter addressed to her with a 
copy provided to the veteran in compliance with 38 C.F.R. § 
20.903 (2001).  There is no evidence of record showing that 
this letter was returned as undelivered.

The attorney further argued that, because the VHA examiner 
was a VA employee, his opinion violated 38 U.S.C.A. § 7109.  
This argument is without merit.  The VHA opinion was 
requested in accordance with 38 C.F.R. § 20.901(a), not 38 
C.F.R. § 20.901(d).  Moreover, the Board is under no 
obligation according to the law and regulations to request 
input from the veteran and/or his representative in framing 
the VHA opinion request, as alleged by the veteran's 
attorney.  See 38 C.F.R. § 20.901, 20.902 (2001).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for degenerative disc disease 
claimed as secondary to service-connected fracture of the 
transverse process at L2.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In making this determination, the Board reiterates 
that it expresses no opinion with respect to the veteran's 
claim, now on remand to the RO, for reopening a claim of 
entitlement to direct service connection for spinal arthritis 
or degenerative disc disease as a result of injury in 
service.


C.  Increased rating claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2001).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2001), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2001).

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

The veteran is currently evaluated as zero percent disabled 
for residuals of fracture of left transverse process at L2 
under Diagnostic Code 5285, residuals of fracture of 
vertebra.  In this case, the veteran did not actually 
fracture the L2 vertebra during service, but the transverse 
process.  This particular injury does not have a specific 
diagnostic code, and the veteran's residuals from this injury 
are rated as analogous to residuals from fracture of a 
vertebra.  See 38 C.F.R. §§ 4.20 and 4.27 (2001).

Under Diagnostic Code 5285, a 60 percent disability rating is 
available for residuals of fracture of vertebra without cord 
involvement and with abnormal mobility requiring a neck 
brace.  In all other cases under Diagnostic Code 5285, the 
veteran's disability will be rated in accordance with 
definite limited motion or muscle spasm, with 10 percent 
added for demonstrable deformity of vertebral body.

The medical evidence does not show that there is deformity of 
L2 in order to warrant an additional 10 percent disability 
rating.  In fact, no x-ray since service has shown that the 
fracture is other than completely healed.  The medical 
evidence does not show that the fracture of the transverse 
process of L2 has resulted in abnormal mobility requiring a 
neck brace in order to warrant a 60 percent disability 
rating.

In this case, there is no doubt that the veteran has limited 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2001).  The determinative question, however, is whether that 
symptomatology is due to his service-connected residuals from 
fracture of the left transverse process at L2 or his 
nonservice-connected conditions such as degenerative disc 
disease and arthritis.  In order to make that determination, 
it is necessary to examine the medical evidence closely.

The medical evidence pertinent to this analysis consists of 
service medical records and medical evidence dated from 1955 
and 1977.  Upon separation from service in 1955, there were 
no reported abnormalities regarding the veteran's back.  
Despite the veteran's complaints of pain, Dr. Harris stated 
in June 1955 that the physical examination was essentially 
negative.  Upon VA examination in July 1955, there was no 
residual orthopedic disease or disability found.  There was 
no tenderness, limitation of motion, muscle spasm, muscle 
guarding, atrophy, or positive tests indicative of a back 
disability.  In 1977, Dr. Ashley indicated that the veteran's 
complaints were not justified by physical or x-ray findings.  
While Dr. Saunders indicated that he treated the veteran with 
poor results for about six months after June 11, 1955, he 
stated that his treatment was based on palpatory rather than 
radiographic findings.  His findings reportedly included an 
apparent healed fracture of the neural arch, bilaterally, of 
L5; evidence of misalignment subluxation of L4, L5; evident 
functional deficiency, left lower extremity; displacement of 
L5; and no discernible disc pathology.  Dr. Saunders has 
provided no contemporaneous treatment records or medical 
findings which lend credence to or corroborate this reported 
history.  The June 1955 x-ray he provided was not readable.  
The probative weight of his statements provided in 1978 and 
1982 is further reduced given the gap in time between the 
actual treatment and the written statements.  Regardless, he 
made no mention of any abnormality of L2.

Therefore, the medical evidence specifically shows that the 
veteran did not have any type of residuals from the in-
service fracture of the left transverse process at L2 shortly 
after service and as late as 1977.  Indeed, his complaints 
were attributed to a conversion reaction.

The first indication of any positive clinical findings was 
the VA examination in 1978, approximately 23 years after the 
veteran's separation from service.  Only at that time did 
examination show findings such as limitation of motion, 
decreased reflexes, and positive straight leg raising tests.  
This was also the first indication of any degenerative 
disease of the lumbar spine.  The diagnosis was traumatic 
arthritis of the lumbar spine with mild residual loss of 
range of motion.  That diagnosis linked the symptomatology of 
limitation of motion to the finding of arthritis.  Of note, a 
September 1978 x-ray of the lumbar spine showed the 
transverse processes to be within normal limits.

In July 1993, the VA examiner concluded that there was no 
direct relationship between fracture of the transverse 
process at L2 and development of degenerative disc disease at 
L3-4.  In November 1995, the VA examiner concluded that the 
veteran's degenerative disease was due to wear and tear 
changes.  The examiner's opinion was based on the fact that 
the function of a transverse process is to attach muscles to 
vertebrae, and fracture of the transverse process would heal 
without any resulting effect on the vertebrae.  The examiner 
stated that a fracture of the transverse process usually 
healed and was sore for only 6 to 12 weeks.  The May 1999 VHA 
doctor's opinion was consistent, in that he indicated that 
any such injury usually healed in 3 to 6 weeks.  More 
importantly, the VHA doctor concluded that there was no 
logical connection between the in-service injury and the now 
claimed symptoms of pain in the veteran's lumbar region.  The 
doctor stated that the "back injury of 1954 was a self 
limited disorder which resolved quickly and which would not 
have any of the sequelae now claimed."  (Emphasis supplied.)  
Although Dr. Evans stated in November 1999 that the veteran 
had lumbar pain which was a continuation of the pain he had 
in service, the Board finds the other opinions to be more 
persuasive because they are supported by the medical 
evidence.  The conclusion that there is no residual 
disability from the in-service fracture of the transverse 
process at L2 is supported by the fact that every post-
service x-ray of the lumbar spine has failed to show evidence 
of an old fracture at the transverse process of L2.  
Specifically, prior fracture of the transverse process of L2 
was not identified on VA x-rays of the spine taken in April 
1986.  Nor was it seen upon VA examination x-rays in July 
1993.  The transverse process on the left of L2 appeared 
healed, as determined by VA x-rays in November 1995.

The veteran's fracture of the transverse process at L2 has, 
therefore, completely healed.  The in-service fracture of the 
left transverse process precipitated the veteran's complaints 
of pain; however, there were no clinical findings supporting 
a conclusion that any disability had resulted from this 
injury, especially when examining the medical evidence within 
the first post-service year.  There is no credible medical 
evidence showing treatment for a back condition between 1955 
and 1976, and the veteran's current claims of continuity of 
back pain from service to the present must be assessed in 
light of that fact.

There is no doubt that the veteran has pain on motion, 
limitation of motion, and functional loss. 38 C.F.R. §§ 4.40, 
4.45 (2001).  However, these symptoms do not warrant a 
compensable disability rating.  First, there is reason to 
believe that the veteran is purposely exaggerating the 
severity of his symptomatology.  The medical evidence 
contains several statements by medical professionals that the 
veteran's complaints are out of proportion to the physical 
findings.  Second, beyond any element of exaggeration, it is 
clear that the veteran's symptomatology is not due to his 
service-connected condition, but to nonservice-connected 
disorders such as degenerative disc disease and arthritis.  
The location of the in-service fracture at the transverse 
process of L2 has healed without any resulting disability.

After carefully examining the medical evidence in the case, 
the Board finds that any increase in symptomatology since 
service is not due to the service-connected fracture of left 
transverse process at L2.  There is no reasonable doubt that 
the veteran's current level of disability is not due to his 
service-connected condition.  The evidence clearly shows that 
the veteran's symptomatology as the result of his service-
connected disability is minimal, if any.  There were minimal 
symptoms upon separation from service and within the first 
post-service year (i.e., complaints of pain with no physical 
findings).  Only with the findings of degenerative disease 23 
years after service has the veteran's back disability 
seriously deteriorated.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of a 
compensable disability rating under Diagnostic Code 5285.



ORDER

Entitlement to service connection for degenerative disc 
disease as secondary to service-connected residuals of 
fracture of left transverse process at L2 is denied.

Entitlement to a compensable disability rating for service-
connected residuals of fracture of left transverse process at 
L2 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

